DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 10,125,504) in view of Chacko (U.S. 6,349,518).
In re Claim 11, Allen teaches deploying a portable support platform (1000); placing the portable support platform on a top surface of at least two bottom chords/joists (3000) of structural trusses.  Standing or moving on this flooring allows the attic to be navigated or worked in. The portable support platform bears weight to perform services/movement/navigation in the space surrounding the platform.  (Column 1, Lines 45-47,62-67)
Allen teaches placing the portable support platform comprises arranging a plurality of elongate segments (1100) of the platform across a space between the two bottom chords (3000).  (Figures 1-20)
Allen does not specifically teach that the joists (3000) are bottom chords of joists.  However, Allen does teach the placement of such flooring in attics.  (Column 1, Lines 61-62; Figures 1-20)
Chacko further teaches that attics spaces (22) are defined by trusses (10) with lower chords (16).  (Figure 1)
Therefore it would be obvious to one of ordinary skill in the art for the joists (3000) to be lower chords of trusses in order to create the attic space disclosed by Allen.
Allen does not specifically teach a that the bottom chord/truss spacing of 24 inches on center.  This would require a platform dimension wide enough to fit that spacing.  The applicant has pointed out that the platform dimension disclosed by Allen teaches an 18.5 inch as a preferred embodiment.  This is not a mandatory requirement.  Allen further teaches dimensioning the platform (1000) to span the joists.   (Column 4, Lines55-57)  Further, a truss spacing of 24 inches on center is a common practice in construction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a spacing of 24 inches on center, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Twenty four inch truss/joist spacing is well known and allows for room to move between the trusses in attics. 
In re Claim 13-17, Allen teaches unfurling the rollable platform over the exposed floor made of ceiling joists(Column 2, Lines 53-67).  Unfurling requires that the platform be previously rolled up/collapsed.  Figure 14 shows the collapsed/rolled up state of the platform (1000).  Therefore, in the Allen/Chacko combination, the collapsed platform has been brought/carried/moved to a location within the attic space.  Unfurling the platform onto the joists would require placement prior to deploying.
In re Claim 18, the examiner would point out that simply leaving the platform (1000) unfurled in place in the attic could be considered storage.  The parameters of what constitute storage are not defined by the claim.  If “stored” means in a rolled up condition, then Figure 14 shows the collapsed/rolled up state of the platform (1000).  Since the platform is not deployed in this state, the location where the rolled up platform is located can be where it is stored.  Furthermore, if the intent is to roll up the platform and place it in a specific location, the examiner would consider this obvious.  Rolling up mats and stowing them away is obvious and official notice of this is taken.  For example, a yoga mat is rolled up and put away in a closet or some other location, when not is use.
In re Claim 19, as was previously stated, Allen teaches the flooring will be used for working/navigating.  (Column 1, Lines 45-47,62-67)  Standing and kneeling are well known actions for working/navigating/moving in tight places such as attics. 
In re Claims 20, Allen teaches placing an accessory mount on the portable support platform.  The term accessory mount has not been defined and can be thought of as a mount or support.  Therefore position locking device (6000) is an accessory mount.



Response to Arguments

Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Allen does not specifically teach a that the bottom chord/truss spacing of 24 inches on center.  This would require a platform dimension wide enough to fit that spacing.  The applicant has pointed out that the platform dimension disclosed by Allen teaches an 18.5 inch as a preferred embodiment.  This is not a mandatory requirement.  Allen further teaches dimensioning the platform (1000) to span the joists.   Therefore, a 24 inch spacing for the trusses and a platform wide enough to span them would be obvious at was noted in the above office action.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                                
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633